Citation Nr: 0424852	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-08 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, on 
appeal from the initial award of service connection for left 
upper extremity hemiparesis, status post cerebrovascular 
accident.

2.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for left 
lower extremity hemiparesis, status post cerebrovascular 
accident.

3.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
status post small infarct involving the right corona radiata.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
arterial hypertension.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active service from May 1951 to May 1955.

This appeal is from January and August 1998 and February 2000 
rating decisions of the Department of Veterans Affairs (VA) 
San Juan, Puerto Rico, Regional Office.  The first rating 
decision awarded service connection for hypertension, status 
post small infarct, and assigned a disability evaluation and 
effective date of service connection.  The second decision 
established service connection for "status post small infarct 
involving the right corona radiata as secondary to" the 
service-connected hypertension and assigned a separate rating 
with the same effective date as the hypertension.  The third 
rating effected two separate ratings of the peripheral 
neurological residuals of the cerebrovascular accident (CVA), 
hemiparesis, left upper extremity, status post 
cerebrovascular accident (CVA), and hemiparesis, left lower 
extremity, status post CVA.  The separately rated hemipareses 
were assigned the same effective date as the initially 
service-connected hypertension.  The rating decision 
continued the 10 percent evaluation for the central nervous 
system residuals of the CVA.  

The case was previously before the Board in February 2001, at 
which time it was Remanded to afford due process, obtain 
records and to afford the veteran a comprehensive medical 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal. 

In a statement dated in May 2001, the veteran asserts what 
may be characterized as a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  Because that issue is 
not before the Board on this appeal, it is hereby referred to 
the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Additional medical statements from a private physician was 
received by the RO in November 2002 and was submitted after 
issuance of the last Supplemental Statement of the Case.  
Such evidence appears pertinent to the issues under appeal, 
and a resultant supplemental statement of the case either is 
missing or was not prepared.  In either event, the record 
does not reflect that the requirements of 38 C.F.R. § 19.31 
(2003) have been satisfied.

Several written statements from a private physician have been 
associated with the claims file, suggesting that additional 
pertinent treatment records may also be available.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that fulfillment of the 
VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).

The Board additionally observes that according to a June 9, 
2002 VA hypertension examination, the veteran was scheduled 
for appointments on two additional days to recheck his blood 
pressure.  The record reflects retesting on one day only, 
i.e. on June 10, 2002 without further explanation.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  After securing any necessary release, 
the RO should obtain any of the veteran's 
relevant treatment records from Dr. Luis 
L. and associate them with his claims 
folder in order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.

2.  The RO should obtain any additional 
blood pressure readings more recent than 
those of June 10, 2002 as well as any 
additional pertinent treatment records 
from the VA medical center in San Juan.  
If there are no additional blood pressure 
test results, the veteran should be 
afforded another hypertension 
examination.

3.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of may now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be provided with an appropriate 
supplemental statement of the case, which 
includes consideration of additional 
evidence not previously considered since 
issuance of the last Supplemental 
Statement of the Case of August 2002 and 
an opportunity to respond thereto.  

The case should then be returned to the 
Board for further appellate consideration 
if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




